Order of disposition, Family Court, New York County (Arlene D. Goldberg, J.), entered on or about June 9, 2004, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination (Sheldon M. Rand, J.) that he committed an act *162which, if committed by an adult, would constitute the crime of sexual abuse in the first degree, and placed him with the Office of Children and Family Services for a period of 18 months, unanimously affirmed, without costs.
The court’s finding was supported by sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the court’s determinations concerning credibility and identification (see People v Gaimari, 176 NY 84, 94 [1903]). The court had a rational basis upon which to conclude that the lack of evidence of injury cast doubt on the sodomy allegation, but did not cast any doubt on the sexual abuse allegation. Concur—Mazzarelli, J.P., Marlow, Williams, Sweeny and Catterson, JJ.